FEED AXIS DIAGNOSTIC DEVICE AND
DIAGNOSTIC METHOD FOR MACHINE TOOL



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated June 28, 2022.

CLAIMS

35 U.S.C. § 112

Claims 1 - 5 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Independent claim 1 is indefinite in that the claim sets forth that one or more feed speeds is acquired. Thus, only one feed speed is required. The claim also sets forth that one or more loads applied to the moving body is acquired. Thus, only one load is required. The claim goes on to set forth the presence of a plurality of feed speeds and a plurality of loads, so if the claim later 

requires a plurality of speeds and a plurality of loads, then acquiring only one speed and one load in the feed axis diagnostic unit is indefinite. A contradiction in the wording exists. The claim is indefinite as to how it goes from requiring only one feed speed and one load to requiring a plurality of feed speeds and a plurality of loads.
Adding to the confusion is that the Applicant’s disclosure sets forth obtaining a plurality of feed speeds and a plurality of loads, and then calculating a relationship between the corresponding speeds and the loads. Uncertainty exists as to why the claim was amended to require “one or more” feed speeds and “one or more” loads.

Independent claim 5 is likewise indefinite in that the claim sets forth acquiring one or more feed speeds. Thus, only one feed speed is required. The claim then sets forth acquiring one or more loads applied to the moving body. Thus, only one load is required.
But the claim goes on to set forth the presence of a plurality of feed speeds and a plurality of loads, so if the claim later requires a plurality of speeds and a plurality of loads, then acquiring only one speed and one load in the feed axis diagnostic unit is indefinite. A contradiction in the wording exists. The claim is indefinite as to how it goes from requiring only one feed speed and one load to requiring a plurality of feed speeds and a plurality of loads.
Adding to the confusion is that the Applicant’s disclosure sets forth obtaining a plurality of feed speeds and a plurality of loads, and then calculating a relationship between the corresponding speeds and the loads. Uncertainty exists as to why the claim was amended to require “one or more” feed speeds and “one or more” loads.


35 U.S.C. § 102

In view of the Applicant’s amendments to the claims and corresponding remarks, the rejection of claims 1 - 5 under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (2019/0361758) as set forth in the previous Office Action (April 06, 2022) has been overcome.

Response To Arguments

The Applicant’s arguments have been found to be persuasive in view of the Applicant’s amendments to the claims. However, in view of the above indefiniteness, the claims are not in condition for allowance.

CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856